Citation Nr: 1423058	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of a perforated bowel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts he was hospitalized at the St. Louis VA Medical Center (VAMC) from August 19 to September 28, 2009, following repair of his perforated bowel.  The file only contains records through August 19, 2009, however, so the remaining records concerning his hospitalization also need to be obtained and considered.

As well, a copy of any signed consent form must be associated with the claims file.  The file currently contains reference to consent obtained prior to a colonoscopy in 2006, and consent prior to the surgery to repair the bowel perforation, but not for the August 2009 colonoscopy. 

Following receipt of these records, additional medical comment also is needed.  The April 2010 VA examination report does not discuss whether the Veteran has additional disability as a result of the bowel perforation that occurred while having the colonoscopy.  He has alleged that he lost 12 inches of his bowel and continues to have problems moving his bowels, either due to constipation or diarrhea.  The examination report also does not discuss whether extra care or caution should have been taken due to his diverticulosis.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his bowels since August 19, 2009, and obtain all additional records.  This includes obtaining his VA treatment records dated from August 19, 2009, to the present.

2.  As well, obtain from the St. Louis VAMC the signed informed consent form that was reportedly completed prior to the August 2009 colonoscopy.

3.  After receipt of these additional records, forward the claims file back to the April 2010 VA examiner for a supplemental opinion.  If that examiner is unavailable, have someone else with the necessary qualifications and expertise provide this additional comment.  In this eventuality, this may require having the Veteran reexamined, but this is left entirely to the designee's discretion as to whether he can provide the necessary additional comment merely by reviewing the file or whether he, instead, needs to actually reexamine the Veteran.

The examiner, whoever designated, is asked to review the claims file and the Veteran's contentions and provide explanatory rationale for all opinions rendered.  That is, please include medical explanation or citation to the record in support of all offered opinions.

The examiner is first asked to address whether the perforated bowel, as well as resulting surgery to repair it, has resulted in additional disability.  If it has, please provide details of the additional disability, such as in the way of a post-operative diagnosis.  The Veteran has alleged that he has problems with constipation and diarrhea since the perforation.

The April 2010 VA examiner opined that the Veteran's diverticulosis likely made him more susceptible to having a perforation.  So please comment on whether this known diagnosis should have led the Veteran's treating physicians to take extra precautions or conduct his colonoscopy differently.  In other words, was there carelessness, negligence, lack of proper skill, or an error in judgment in performing the colonoscopy on someone with diverticulosis?

The Veteran also has alleged that he was forced to wait an extended period of time before the repair of the perforation was done.  So, to the extent possible, please also comment on the time period between the perforation and its repair, including in terms of whether that reflects carelessness, negligence, lack of proper skill or an error in judgment on the part of the treating VA physicians.

4.  Ensure the examination report responds to the specific questions being asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.


5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



